HARDY, Judge.
Before this court motion to dismiss the appeal has been filed by plaintiff-appellee. The recitals of the motion are that final judgment of the trial court was read and signed on April 11, 1963, on which date counsel for the parties litigant signed a waiver of notice; a motion for a new trial was not filed; devolutive appeal was taken by defendant-appellant on the same date and the security required was fixed by the court; a devolutive appeal was again taken by defendant-appellant on June 27, 1963, and, again, the security was fixed by the trial court; and, finally, the security required for the perfection of the appeal was not furnished until the filing of bond on August 12, 1963, which was well beyond the ninety day period of delay as provided in LSA-C.C.P. Article 2087.
The facts above asserted are evident on the face of the record before us, have not been disputed and no answer has been made thereto on behalf of defendant-appellant.
It follows that the motion to dismiss should be, and, accordingly, it is sustained and the appeal is dismissed at appellant’s cost.